Case 1:20-cv-00696-LO-TCB Document 107 Filed 04/27/21 Page 1 of 5 PageID# 2183




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

                                        )
 THE DANVILLE GROUP,                    )
 d/b/a ROOTSTOCK SOFTWARE,              )
                                        )
             Plaintiff,                 )
                                        )
                     v.                 )                  Civil Action No. 1:20-cv-696 (LO/TCB)
                                        )
 CARMAX BUSINESS SERVICES, LLC,         )
                                        )
             Defendant.                 )
 ______________________________________ )

                            MEMORANDUM OPINION AND ORDER

         THIS MATTER is before the Court on the Declaration of Lauren Champaign Stating

 Fees and Costs Relating to Plaintiff’s Motion to Compel (Dkt. 67). For the reasons articulated

 below, Plaintiff’s fee petition is granted in part.

                                            I. BACKGROUND

         Plaintiff The Danville Group d/b/a Rootstock Software (“Plaintiff”) filed its initial

 motion to compel on February 18, 2021 seeking to compel Defendant Carmax Business Services,

 LLC’s (“Defendant”) production of various emails and documents relating to the parties’ prior

 contract. (Dkt. 45.) The undersigned granted Plaintiff’s motion on March 19, 2021 and ordered

 Defendant to produce the missing documents as soon as possible and to submit a status update by

 March 30, 2021. (Dkt 66.) Additionally, the Order stated that “Plaintiff is awarded fees and costs

 associated with this motion. Plaintiff shall submit a separate declaration of fees and costs.” (Id.)

         Pursuant to the Court’s Order, counsel for Plaintiff filed the instant declaration on March

 30, 2021. (Dkt. 67.) Defendant filed an opposition on April 13, 2021 claiming that Plaintiff’s

 proposed fees were unreasonable and unsubstantiated. (Dkt. 81.) Plaintiff filed a reply on April

                                                       1
Case 1:20-cv-00696-LO-TCB Document 107 Filed 04/27/21 Page 2 of 5 PageID# 2184




 23, 2021 (Dkt. 91).

                                             II. ANALYSIS

         In granting an award of attorneys’ fees, the court must determine the lodestar figure by

 multiplying the reasonable number of expended hours times the reasonable rate. Robinson v.

 Equifax Info. Servs., LLC, 560 F.3d 235, 243 (4th Cir. 2009); Grissom v. Mills Corp., 549 F.3d

 313, 320 (4th Cir. 2008). Deciding what is “reasonable” is within the district court’s discretion,

 but must be guided by the following twelve factors:

         (1) the time and labor expended; (2) the novelty and difficulty of the questions
         raised; (3) the skill required to properly perform the legal services rendered; (4)
         the attorney's opportunity costs in pressing the instant litigation; (5) the customary
         fee for like work; (6) the attorney's expectations at the outset of the litigation; (7)
         the time limitations imposed by the client or circumstances; (8) the amount in
         controversy and the results obtained; (9) the experience, reputation and ability of
         the attorney; (10) the undesirability of the case within the legal community in
         which the suit arose; (11) the nature and length of the professional relationship
         between attorney and client; and (12) attorneys' fees awards in similar cases.

 Robinson, 560 F.3d at 243-44. The Court finds that the first, fifth, and ninth factors are those

 most pertinent here.

         First, the Court will address the time and labor expended on the matter. Three attorneys

 and a paralegal at Foley & Lardner LLP spent a total of 43.45 hours in preparing the motion to

 compel. (Dkt. 67 at 4.) A breakdown of the hours and proposed attorneys’ fees are as follows:

  Attorney or Staff            Hours                        Hourly Fee             Total Sum
  Eileen Ridley, Partner       5.6                          $1,100.00-             $6,556.00
                                                            $1,180.00
  Lauren Champaign,            10.45                        $720.00-$775.00        $8,076.75
  Senior Counsel
  Angelica Inclan,             20.10                        $395.00-$440.00        $8,835.00
  Associate
  Gail Lancto, Paralegal       7.3                          $340.00                $2,482
  TOTAL                        43.45                        -                      $25,949.75

 (Id.)


                                                   2
Case 1:20-cv-00696-LO-TCB Document 107 Filed 04/27/21 Page 3 of 5 PageID# 2185




         The Court has reviewed counsel for Plaintiff’s declaration and descriptions of the work

 performed. (Id. at 3.) Upon review, the Court finds that the hours expended and work performed

 are entirely reasonable. The work included (1) researching, drafting, and revising the motion and

 reply memorandum; (2) analyzing Defendant’s opposition memorandum; and (3) preparing for

 and attending the hearing on the motion. (Id.) These actions are precisely what the Court expects

 counsel to undertake in the process of filing a motion to compel and presenting relevant updates

 to the Court.

         Defendant argues that Plaintiff’s 43.45 hours spent on its motion to compel is excessive.

 (Dkt. 81 at 8.) The Court does not agree and finds the amount of time spent on this complex

 discovery motion reasonable.

         Additionally, Defendant claims Plaintiff cannot recover for the claimed work because

 Plaintiff did not list a meet and confer in its declaration, and because Plaintiff has not submitted

 its billing records. (See Dkt. 81 at 2-3, 6-8.) As explained above, the Court ordered Plaintiff to

 submit the instant fee petition upon granting its motion to compel. (See Dkt. 66.) The parties

 already litigated the issue of a meet and confer on this motion in their pleadings and at the

 hearing. And, although the Court agrees that billing records would have been a preferred exhibit

 to Plaintiff’s declaration, Plaintiff has adequately and reasonably described the fees to which it is

 entitled.

         Next, the fifth factor requires the Court to look at customary fees in like work. To aid in

 this analysis, the Court considers the Vienna Metro matrix, which this Court has consistently

 used in determining customary rates for Northern Virginia attorneys. JK Moving & Storage, Inc.

 v. Winmar Constr., Inc., No. 1:17-cv-1213 (CMH/TCB), 2018 WL 4365573, at *3 (E.D. Va.

 June 20, 2018) (citing Vienna Metro LLC v. Pulte Home Corp., No. 1:10-cv-502, Dkt. 263 (E.D.



                                                   3
Case 1:20-cv-00696-LO-TCB Document 107 Filed 04/27/21 Page 4 of 5 PageID# 2186




 Va. Aug. 24, 2011). The Vienna Metro matrix provides for fees as follows:

 Years’ Experience                                   Hourly Rate
 20+ years (Ms. Ridley)                              $505.00-$820.00
 8-10 years (Ms. Champaign)                          $465.00-$640.00
 1-3 years (Ms. Inclan)                              $250.00-$435.00
 Paralegals (Ms. Lancto)                             $130.00-$350.00

 Id.
          Here, comparing the attorneys’ relevant billing rates $1,100.00-$1,180.00 (Ms. Ridley),

 $720.00-$775.00 (Ms. Champaign), $395.00-$440.00 (Ms. Inclan), and $340.00 (Ms. Lancto)

 per hour, respectively – to the above fee estimations, the requested billing rates sit above each

 range, with the exception of Ms. Lancto’s requested rate. Therefore, Plaintiff’s requested rates

 are unreasonable because they are in excess of the Vienna Metro Matrix. 1

          Considering the reasonable hours expended and the attorneys’ years of experience

 explained in Plaintiff’s declaration, the Court finds it appropriate to award fees in the upper

 ranges of the Vienna Metro Matrix. Accordingly, the Court awards the following fees:

     Attorney or Staff          Hours                       Hourly Fee              Total Sum
     Ms. Ridley                 5.6                         $820.00                 $4,592.00
     Ms. Champaign              10.45                       $640.00                 $6,688.00
     Ms. Inclan                 20.10                       $435.00                 $8,743.50
     Ms. Lancto                 7.3                         $340.00                 $2,482.00
     TOTAL                      43.45                       -                       $22,505.50


          Finally, the ninth factor – the experience, reputation, and ability of the attorneys – is

 relevant here. Plaintiff is represented by Foley & Lardner LLP, an Am Law 100 firm. Ms. Ridley

 is a partner at the firm with over 20 years of experience. (Dkt. 91 at 5 n.2.) Ms. Ridley has tried


 1
   Defendant’s opposition argues that Plaintiff’s proposed rates are unreasonable because they are
 in excess of the United States Attorney’s Office Attorney’s Fee Matrix. (Dkt. 81 at 3-4.)
 Although the undersigned agrees with Defendant that Plaintiff’s proposed fees are unreasonable,
 the Vienna Metro Matrix is the proper measure of fees here. Plaintiff’s reply memorandum
 acknowledges that “the Court typically applies the Vienna Metro Matrix to fee requests and
 [Plaintiff] is willing to accept the higher end of those rates here[.]” (Dkt. 91 at 5.)
                                                    4
Case 1:20-cv-00696-LO-TCB Document 107 Filed 04/27/21 Page 5 of 5 PageID# 2187




 over 40 cases and has significant experience in complex commercial litigation matters in the

 high-tech, oil and gas, telecommunications, construction, insurance, and health care industries.

 (Dkt. 67-3.) Ms. Champaign is a senior counsel with 10 years of experience in commercial

 litigation, securities litigation, product liability defense, antitrust, and consumer finance matters.

 (Id.) Finally, Ms. Inclan is a litigation associate with a year of experience in litigation at the law

 firm. (Dkt. 91 at 5 n.2.; Dkt. 67-3.) As this is a contract dispute over an agreement to provide

 software services, the Court finds that Plaintiff’s attorneys’ experience and ability support an

 award of reasonable fees.

        In sum, upon consideration of the relevant factors, the Court finds that $22,505.50 is an

 appropriate award of attorneys’ fees in this matter.

                                               III. ORDER

        It is hereby ORDERED that Plaintiff’s Declaration (Dkt. 67) is GRANTED IN PART.

 Defendant shall pay Plaintiff’s reasonable fees of $22,505.50 within twenty (20) days of the date

 of this Order.

        ENTERED this 27th day of April, 2021.




                                                                                       /s/
                                                THERESA CARROLL BUCHANAN
                                                UNITED STATES MAGISTRATE JUDGE

 Alexandria, Virginia




                                                    5
